Citation Nr: 0903622	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-03 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for lumbosacral spine strain with degenerative 
disc disease and left lower extremity sciatica.

2.  Entitlement to service connection for right shoulder 
tendinitis and impingement with degenerative joint disease of 
the acromioclavicular joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's lumbosacral spine strain with degenerative 
disc disease has been characterized by pain and flexion 
limited to 44 degrees at worst (when considering complaints 
of pain).  In addition, there is no clinical evidence that 
the veteran's low back disability has resulted in any 
incapacitating episodes requiring bed rest or that it has 
been productive of more than moderate limitation of motion or 
moderate lumbosacral strain.

2.  The veteran's left lower extremity sciatica results in a 
positive straight leg raise test on the left, but there is 
normal motor strength, reflexes and sensation in the lower 
extremities.

3.  The veteran's right shoulder tendinitis and impingement 
with degenerative joint disease of the acromioclavicular 
joint was not shown in service or for many years thereafter, 
and has not been shown by competent medical evidence to be 
etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for lumbosacral spine strain with degenerative 
disc disease and left lower extremity sciatica have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2008); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2008).

2.  Right shoulder tendinitis and impingement with 
degenerative joint disease of the acromioclavicular joint was 
not incurred in or aggravated by active service, and its 
incurrence or aggravation during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the low back disability, as well as 
from the denial of service connection for the right shoulder 
disability.  Preadjudication VCAA notice was provided in an 
October 2003 letter, which advised the veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A November 2007 letter 
advised the veteran of the evidence needed to substantiate a 
claim for a higher rating and the distribution of duties in 
obtaining such evidence.  The November 2007 letter and a 
March 2006 letter advised the veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was 
last adjudicated in July 2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted for the low back disability 
was legally sufficient, VA's duty to notify in this case with 
regard to that issue has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service VA 
treatment records and examination reports, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by responding to notices 
and by providing testimony at his hearing.  Thus, the veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Initial Rating for Lumbosacral Spine Strain with Degenerative 
Disc Disease and Left Lower Extremity Sciatica

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The veteran contends that he is entitled to an initial 
evaluation in excess of 20 percent for lumbosacral spine 
strain with degenerative disc disease and left lower 
extremity sciatica.  In its January 2006 rating decision, the 
RO granted service connection for lumbosacral spine strain 
with degenerative disc disease and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective September 22, 2003.  However, the Board notes that 
Diagnostic Code 5237 was not enacted until September 26, 
2003.  Thereafter, in a July 2008 rating decision, the RO 
granted service connection for left lower extremity sciatica, 
effective March 8, 2007, and evaluated such disability 
together with lumbosacral spine strain with degenerative disc 
disease, thereby continuing the 20 percent evaluation already 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective September 22, 2003.

As noted above, during the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the criteria 
for rating disabilities of the spine.  Effective September 
23, 2002, VA revised the criteria for rating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
Effective September 26, 2003, VA revised the criteria for 
rating general diseases and injuries of the spine.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  The revised provisions 
of Diagnostic Code 5293 were also redesignated as Diagnostic 
Code 5243 for intervertebral disc syndrome, effective 
September 26, 2003.

Because the veteran filed his claim for entitlement to 
service connection for his low back disability on September 
22, 2003, the Board is required to consider the claim in 
light of both the former and revised schedular criteria in 
order to determine whether a higher initial rating is 
warranted for that disability.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a (2003).

Under former Diagnostic Code 5295, in effect prior to 
September 26, 2003, lumbosacral strain is rated as 10 percent 
disabling when there is characteristic pain on motion and as 
20 percent disabling when there is muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in the standing position.  A 40 percent rating requires that 
the lumbosacral strain be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  Note (1) provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.

Under Diagnostic Code 5293 (effective September 23, 2002), 
which was renumbered as Diagnostic Code 5243 (effective 
September 26, 2003), intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

For intervertebral disc syndrome, a 10 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A 20 percent evaluation requires 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Note 
(1) states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
which requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

Turning to the evidence, VA treatment records dated from May 
2002 through May 2008 document the veteran's complaints of 
chronic lumbar back pain, but often note that such pain is 
controlled by prescription medication.  A November 2003 VA 
MRI of the lumbosacral spine revealed spondylosis at L2 and 
L3.  It was noted in a March 2004 VA treatment record that 
the veteran was issued a back brace in order to determine if 
increased stabilization would help his low back pain.

The veteran underwent a VA examination in December 2005.  At 
this examination, the veteran reported flare-ups of back pain 
occurring two times per week and lasting for about a day.  
Precipitating factors included lifting, bending over, walking 
and standing a lot, sitting, riding in a car, and cold 
weather.  During flare-ups, he reported decreased motion, 
additionally limited because of pain; but no fatigue, 
impaired endurance, or weakened movement were present.  It 
was noted that the veteran did not use a brace, cane, or any 
other supportive devices and that his gait was reciprocal and 
symmetrical, but that he was unable to do any excessive 
bending, lifting, or prolonged standing or walking because of 
his low back pain.  It was further noted that pain 
medications alleviated his back pain.  

Upon examination, the veteran's lumbosacral spine was flat 
with no spasms noted.  There was some tenderness over the 
right and left paraspinal muscles.  Forward flexion measured 
64 degrees, with painful motion from 44 degrees to 64 
degrees.  All other active ranges of motion were evidenced by 
pain at the end of the motion and measured as follows: 20 
degrees of right lateral bending; 25 degrees of left lateral 
bending; 30 degrees of extension; 30 degrees of right lateral 
rotation; and 25 degrees of left lateral rotation.  Following 
repeated testing, there was evidence of painful motion, more 
so on forward flexion at 44 degrees, but with no fatigue, 
impaired endurance, or weakened movement.  Straight leg 
raising showed supine being positive at 65 degrees with pain 
noted in the lower back on the right and left side, but 
resulted in no radiation of pain to the legs.  An 
accompanying December 2005 X-ray of the lumbosacral spine 
showed normal alignment without fracture or subluxation, but 
with mild narrowing of the L5 and S1 intervertebral disc 
space.  The heights of the vertebral bodies and remaining 
intervertebral disc spaces were maintained.  The veteran was 
diagnosed with lumbosacral spine strain with degenerative 
disc disease at L5 and S1, and limited motion.

The veteran also underwent a VA examination in July 2008.  At 
this examination, the veteran's current symptoms included low 
back pain, fatigue, and weakness, with symptoms radiating 
into the left leg.  He reported that he was able to walk for 
30 minutes, sit for 45 minutes, and stand for 60 to 90 
minutes without having to change positions.  It was noted 
that the veteran did not use any assistive devices for 
ambulation, to include canes, crutches, walkers, or braces.  
On this occasion, flare-ups were not noted by the veteran; 
rather, his pain was noted to occur on a regular basis.  
Treatment included medication and physical therapy, which 
gave him some temporary relief.  It was noted that there had 
been no incapacitating episodes of back pain in the last 12 
months with physician-ordered bed rest.  

Upon examination, the veteran demonstrated the following 
ranges of motion: flexion to 65 degrees; extension to 25 
degrees; right lateral bending to 20 degrees; left lateral 
bending to 20 degrees; right rotation to 20 degrees; and left 
rotation to 20 degrees.  There was a mild loss of lumbar 
lordosis.  In addition, mild paralumbar spasm and tenderness 
were noted.  With repetitive testing, there was mildly 
increased pain and mild easy fatigability in extension but 
not in flexion; accordingly, the VA examiner assigned an 
additional 5-degree range of motion loss in extension.  There 
was also mild to moderate incoordination noted in his motion.  
A neurological examination of his lower extremities yielded 
normal results, with the exception of a positive straight leg 
sign on the left at 45 degrees.  An accompanying July 2008 X-
ray of the lumbosacral spine showed mild L5-S1 disc height 
loss, but no fracture or spondylolisthesis and no significant 
interval change.  The veteran was diagnosed with lumbar spine 
disc disease, with mild arthritis and mild left lower 
extremity sciatica.

At his Travel Board hearing in September 2008, the veteran 
testified with regard to his low back pain.  He stated that, 
over the past year, he had been unable to get out of bed or 
leave his house because of his back pain on four occasions, 
for approximately three days each time.  However, the veteran 
did not indicate that any such episodes of bed rest were 
prescribed by a physician or that they required treatment by 
a physician.  He reported that he lived alone and was able to 
perform his activities of daily living.  The veteran also 
testified that he experienced pain radiating down the inside 
of his left leg at a frequency of three to four times per 
day.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's lumbosacral spine strain with 
degenerative disc disease and left lower extremity sciatica 
is appropriately evaluated as 20 percent disabling.  The 
objective findings of record do not reflect evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
or unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  In addition, 
there is no clinical evidence that the veteran's low back 
disability has resulted in any incapacitating episodes 
requiring bed rest prescribed by a physician.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Finally, there is no clinical 
evidence that the veteran's low back disability has been 
productive of more than moderate limitation of motion or 
moderate lumbosacral strain, as evidenced by the success of 
his pain medication 
as well as his ability to perform activities of daily living.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

The veteran's forward flexion of the thoracolumbar spine has 
been shown to be, at worst, 44 degrees when considering 
complaints of pain.  Thus, even considering the veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 20 percent presently assigned 
under either the old or revised rating criteria.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); 
see also 38 C.F.R. §§ 4.45, 4.59 (2008).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board observes that 
the July 2008 rating decision awarded service connection for 
left lower extremity sciatica, effective March 8, 2007, but 
that a separate compensable rating was not assigned for such 
disability.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
a compensable (10 percent) evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve in a lower 
extremity.  The competent medical evidence of record does not 
demonstrate that the veteran's left lower extremity sciatica 
has manifested in incomplete paralysis of the sciatic nerve 
in the left lower extremity.  In this regard, neurological 
evaluation revealed normal reflexes at the knee and ankles, 
no gross motor dysfunction, normal motor strength in both 
lower extremities and normal sensation to light touch in the 
L2 through S1 distribution.  Therefore, a separate 
compensable rating under Diagnostic Code 8520 is not 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

The medical evidence of record fails to show that the 
veteran's low back disability has been productive of any 
other objective neurological abnormalities.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (1) (2008).

The Board has also considered whether the veteran's 
lumbosacral spine strain with degenerative disc disease and 
left lower extremity sciatica presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's lumbosacral spine strain with 
degenerative disc disease and left lower extremity sciatica 
is appropriately evaluated as 20 percent disabling for the 
entire period of claim.  Staged ratings are not indicated in 
this case, as the Board finds that the veteran's low back 
disability has continuously been 20 percent disabling since 
the effective date of the award of service connection on 
September 22, 2003.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Service Connection for Right Shoulder Tendinitis and 
Impingement with Degenerative Joint Disease of the 
Acromioclavicular Joint

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of direct service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

The veteran contends that his right shoulder disability is 
related to his military service.  Specifically, he claims 
that his current right shoulder disability is the result of 
using a jackhammer frequently while working as a plumber in 
service, as well as the result of pulling his right bicep 
muscle while in service.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for the veteran's right shoulder tendinitis and 
impingement with degenerative joint disease of the 
acromioclavicular joint is not warranted on any basis.

The veteran's DD Form 214 confirms that his primary specialty 
while in service was as a builder.  Service treatment records 
show that, in July 1974, the veteran pulled his right arm 
bicep muscle while wrestling.  In September 1974, it was 
noted that the veteran was in a motor vehicle accident the 
past weekend and that he currently presented with a low back 
ache, from the right shoulder blade to the middle of the 
back; he was assessed with mild rhomboid muscle pain on 
palpation.  Significantly, at the veteran's October 1974 
separation examination, his upper extremities were evaluated 
as normal.  

Post-service VA treatment records dated from May 2002 through 
July 2007 document the veteran's complaints of right shoulder 
pain and treatment with medication and physical therapy.  It 
was noted in VA treatment records dated in May 2002 and 
August 2002 that the veteran had worked as a plumber for 
years and that he gradually had the onset of pain in his 
right shoulder with performing overhead movements while 
working.

The veteran underwent a VA examination in December 2005.  The 
VA examiner noted that the veteran had been in a motor 
vehicle accident in service in 1974 and that he had 
complained of shoulder pain.  The VA examiner also noted that 
in July 1974 (the year was transcribed incorrectly as 1994 in 
the examination report), the veteran was treated for pulled 
bicep muscles while wrestling in service.  Finally, the VA 
examiner noted that the veteran's service separation 
examination was normal with regard to the upper extremities.  
It was noted that, after service, the veteran worked as a 
plumber for years (performing a lot of overhead work, 
lifting, and bending), and that he had complained of right 
shoulder pain on and off.  For the previous five years, it 
was noted that his right arm had started to bother him and 
affect his ability to perform his work.  At this examination, 
the veteran was diagnosed with right shoulder pain with a 
history of tenosynovitis, degenerative joint disease, and 
limited motion.  The VA examiner reiterated that the 
veteran's right arm and shoulder pain had started about five 
years prior to this examination.  The VA examiner went on to 
opine that the veteran's right shoulder condition was not 
caused by or a result of the injury or treatment sustained 
while in the military service.

A July 2007 VA treatment record notes that the veteran had 
previously had arthritis in his right shoulder after an 
"accident with a jackhammer."  No further comment or 
history is provided with regard to this statement.  The 
record contains no medical evidence (either in-service or 
post-service) to confirm the occurrence of such an 
"accident," and the veteran has not cited such an 
"accident" in any of his statements.

The veteran also underwent a VA examination in July 2008.  
The VA examiner reiterated the veteran's history, to include 
working as a plumber for many years after service until 2004.  
Despite the veteran's contentions of having shoulder pain in 
service, the VA examiner noted that no such complaints could 
be found in the service treatment records, and that his 
shoulder symptoms (such as pain, popping, and weakness) had 
really been quite profound over the past 10 years.  At this 
examination, the veteran was diagnosed with right shoulder 
tendinitis and impingement, with degenerative joint disease 
of the acromioclavicular joint.  The VA examiner opined that 
it was less likely than not that the veteran's current right 
shoulder condition is a service-connected phenomenon.  
Reiterating that the veteran worked as a plumber for nearly 
30 years after his active duty time, the VA examiner opined 
that it is more likely than not that the requirements of 
using the shoulder as a plumber post-service caused the 
veteran's current shoulder disorder and condition.  The VA 
examiner went on to state that he did not feel that the 
veteran's duties performed during military service 
contributed substantially to the onset of the disability in 
his right shoulder.

At his September 2008 Travel Board hearing, the veteran 
testified that he had performed a different type of plumbing 
work in service as opposed to the type of plumbing work that 
he performed after service.  Specifically, he stated that, 
while he was in service, he built an officer's lounge as well 
as Marine barracks, and such work involved the use of 
jackhammers, heavy cast-iron pipes, and overhead lifting.  
After service, he indicated that he performed residential 
plumbing repair work involving the use of plastic lightweight 
pipes and overhead work performed with help from a ladder.

The Board finds that the preponderance of the competent and 
probative evidence shows that the right shoulder tendinitis 
and impingement with degenerative joint disease of the 
acromioclavicular joint was not shown in service or for many 
years thereafter, and is not etiologically related to his 
active service.  To the extent that the veteran himself 
believes that there is a medical nexus between his right 
shoulder disability and his military service, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Accordingly, service connection 
for the veteran's right shoulder tendinitis and impingement 
with degenerative joint disease of the acromioclavicular 
joint is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for lumbosacral spine strain with degenerative disc 
disease and left lower extremity sciatica is denied.

Entitlement to service connection for right shoulder 
tendinitis and impingement with degenerative joint disease of 
the acromioclavicular joint is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


